Citation Nr: 1234593	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable disability rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 2001, from August 2004 to October 2004, and from January 2005 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in April 2010.  Transcripts of both hearings have been associated with the claims file.

In September 2010, the Board remanded the case in order to obtain medical records identified by the Veteran and provide him with VA examinations.  The issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable disability rating for chronic rhinitis now return to the Board.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for a stomach disorder and residuals of a right hand fracture were also remanded in September 2010.  Following development conducted pursuant to the Board's September 2010 remand orders, the AOJ granted service connection for irritable bowel syndrome (claimed as a stomach condition) and residuals of a right hand fracture in a March 2012 rating decision, and assigned a disability rating of 10 percent for irritable bowel syndrome, and a noncompensable rating for residuals of a right hand fracture, both effective November 7, 2005.  As such are complete grants of the benefits sought on appeal, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulations during the appeal period.

2.  From July 20, 2005 until July 12, 2006, the Veteran's chronic rhinitis was characterized by approximately four sinus infections per year that required oral antibiotics and were associated with dark green drainage, facial pressure, and nasal drainage; without three or more incapacitating episodes, more than six non-incapacitating episodes, radical surgery with chronic osteomyelitis, near-constant sinusitis, greater than 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

3.  As of July 13, 2006, the Veteran's chronic rhinitis was characterized by sinus headaches on the left side and a single, non-incapacitating sinus infection in the past year resulting in no effect on his usual occupation or daily activities; without any incapacitating episodes, at least three non-incapacitating episodes, radical surgery with chronic osteomyelitis, near-constant sinusitis, greater than 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps..

4.  The Veteran was not hospitalized for 21 days and did not require at least one month of convalescence, experience severe post-operative residuals, or receive treatment with immobilization by cast of at least one major joint as a result of his septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims surgery.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  From July 20, 2005, until July 12, 2006, the criteria for a rating of 10 percent, but no higher, for chronic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6522-6513 (2011).

3.  As of July 13, 2006, the criteria for a compensable rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.29, 4.30, 4.97, Diagnostic Code 6522-6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the initial October 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and the record does not show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Rather, the Veteran reported at his March 2011 VA examinations that he is currently employed on a full-time basis.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in order to adjudicate his claim of entitlement to service connection for bilateral hearing loss and entitlement to a compensable disability rating for chronic rhinitis in June 2007, December 2007, and March 2011 (with a May 2011 addendum).  As will be discussed herein, the Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulations and, as such, it is unnecessary to reach the question as to the etiology of a disorder with which he has not been diagnosed.  Insofar as such examinations revealed that the Veteran does not have a current diagnosis of bilateral hearing loss under VA regulations, the Board determines such findings to be based on the audiometric readings, which were conducted at each examination. Moreover, while the Veteran alleged in his November 2007 notice of disagreement that his June 2007 VA audiological examination was inadequate, he did not offer specific contentions as to how such was inadequate.  Furthermore, he was subsequently provided another VA examination in March 2011, which also failed to demonstrate a current diagnosis of bilateral hearing loss as defined by VA.  Additionally, as relevant to the issue of entitlement to a compensable disability rating for chronic rhinitis, the Veteran was afforded VA examinations in December 2007, November 2008, and March 2011.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic rhinitis as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection and increased rating claims, and no further examination is necessary.

Additionally, in September 2008 and April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the September 2008 and April 2010 hearings, the DRO and undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his military service caused his disorder.  Likewise, testimony regarding the nature and severity of the Veteran's chronic rhinitis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As indicated previously, the Board remanded this case in September 2010 in order to obtain medical records identified by the Veteran and provide him with VA examinations.  The AOJ obtained the Veteran's identified VA medical records and provided him new VA examinations in March 2011 (with a May 2011 addendum).  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss which was caused by exposure to acoustic trauma during combat.  Specifically, in his September 2008 hearing before a DRO, the Veteran stated that he sat in Humvees for seven months with no earplugs, and that he had a radio in his ear during that time into which his colleagues yelled and screamed.  See transcript, p. 12.  He further stated that he did not wear earplugs during combat, including when he was firing automatic weapons.  Id., pp. 14-15.  The Veteran also reported that an improvised explosive device (IED) went off between 50 and 75 feet in front of his vehicle.  Id., p. 14.  He stated that he began to notice hearing loss in 2005.  Id., p. 13.  The Veteran denied any occupational noise exposure, and noted that he wears earplugs when hunting and going to the shooting range.  Id., pp. 15, 16.  He reported that he now has difficulty hearing dialogue during movies when there is background noise such as music or explosions.  Id, p. 12.  He also stated that he has to turn his television volume up, and that he has difficulty hearing when there is background noise such as music or traffic.  Id., pp. 12-13, 16.  Additionally, at his April 2010 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he had no hearing problems prior to service.  See transcript, p. 15.  He again reported that he did not wear earplugs during firefights in Iraq, and that he had "a radio screaming in my ear most of the time."  Id., p. 16.  He also testified that his earplugs sometimes fell out during his time in service at the shooting range between 1997 and 2001.  Id., p. 17.  The Veteran again denied any post-service exposure to loud noises.  Id., p. 17.  Therefore, he claims that such in-service noise exposure resulted in bilateral hearing loss and, consequently, service connection for such disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In January 1997, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Jan. 1997


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
15
15
15
25

In the Veteran's March 1997 Report of Medical Examination, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Mar. 1997


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
10
LEFT
15
15
10
10
10

In a July 2001 service treatment record, DD Form 2216E, the Veteran was described as being "Routinely Noise Exposed."  Both a November 1997 reference examination and the July 2001 examination results were listed.  An audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Nov. 1997


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
15
15
15
25

July 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
20
15
15
15
20

In Reports of Medical History dated March 1997, July 2001, October 2004, and February 2006, the Veteran reported that he did not have, and had never had, hearing loss.

VA provided the Veteran with a compensation and pension (C&P) examination for his hearing loss in June 2007.  An audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

June 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
20/25
25/25
10/10
10/10
10/10
LEFT
25/25
20/20
15/15
10/10
10/10

The Board notes that the presence of a "/" denotes repeated testing; for example, in the right ear at 500 Hz, the Veteran had a result of 20 dB in the first test, and 25 dB in the second test.  The Veteran had Maryland CNC speech recognition scores of 100 percent in his right ear, and 96 percent in his left ear.  The June 2007 VA examiner diagnosed the Veteran with normal hearing.

The Board notes that the Veteran initially had a 92 percent speech recognition score at 50 dB/0 dB, followed by the 100 percent score at 65 dB with 45 dB masking.  This means that the volume of the initial attempt at speech recognition testing was too low for the Veteran to properly hear, and that it was subsequently raised, with masking noise added to the opposite ear in order to prevent speech discrimination by use of the opposite ear during testing.  The use of increased volume and masking in order to obtain an accurate speech recognition score under the Maryland CNC test is in accordance with the examination protocol, and in such instances the highest speech recognition score (here, 100) is the correct score because it reflects the Veteran's ability to distinctly recognize speech at the volume intensity that he is best able to hear.  See, "Audio Examination," at http://www.vba.va.gov/bln/21/benefits/exams/disexm05.pdf; see also "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations," at http://vbaw.vba.va.gov/bl/21/rating/Medical/docs/cphandbook.pdf.

In December 2007, VA provided the Veteran with a second C&P examination for his hearing loss.  An audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Dec. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25/25
15/15
15/15
15/15
LEFT
25
20/20
20/20
15/15
15/15

The Veteran had Maryland CNC speech recognition scores of 94 percent in his right ear, and 96 percent in his left ear.  (For the reasons detailed above, the Veteran's initial 90 percent speech recognition score in his left ear is not the correct applicable score; rather, the 96 percent score is the correct applicable score for the left ear.)  The December 2007 VA examiner diagnosed the Veteran with normal hearing, and noted that his speech recognition scores were excellent.

In March 2011, VA provided the Veteran with a third C&P examination for his hearing loss.  The examiner reviewed the claims file and medical records, and noted that the Veteran reported military noise exposure from weapon fire, explosions, constant radio noise, heavy vehicle noise, and IEDs.  An audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Mar. 2011


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
25
25
20
15
15

The Veteran had Maryland CNC speech recognition scores of 96 percent bilaterally.  The examiner characterized the Veteran's speech recognition performance as excellent and normal.  The examiner diagnosed the Veteran with clinically normal hearing bilaterally.

In a May 2011 addendum, the VA examiner opined that the Veteran's claimed hearing loss is not caused by or a result of his in-service exposure to acoustic noise trauma because his hearing was normal, without significant threshold shift, from enlistment to discharge.

The Veteran is competent to report that he was exposed to noise in service, and that he has had difficulty hearing since around 2005.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Moreover, the evidence of record-including the Veteran's testimony and his July 2001 DD Form 2216E-demonstrate that he was exposed to acoustic trauma in service.  

However, while the Veteran has competently and credibly testified to his in-service noise exposure, the evidence fails to demonstrate a current diagnosis of bilateral hearing loss pursuant to VA regulations during the appeal period.  Specifically, the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition score using the Maryland CNC Test is not less than 94 percent.  Therefore, the Veteran's claimed bilateral hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  

To the extent that the Veteran has alleged that he has a current bilateral hearing loss disability, the Board notes that the Veteran is competent to report observable symptoms such as hearing difficulties.  See Layno, supra.  However, a hearing loss disability for VA purposes is based on strict criteria obtained through objective testing.  The Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the requisite expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disability. 

Consequently, the Board finds that, while the Veteran was exposed to acoustic trauma during his military service, he does not have a current diagnosis of bilateral hearing loss as defined by VA regulations. 38 C.F.R. § 3.385.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

III.  Increased Rating for Chronic Rhinitis

The Veteran contends in his July 2006 claim that his chronic rhinitis should be rated at 100 percent temporarily following surgery, and that he should receive a permanent increased rating thereafter.  In his January 2009 substantive appeal, the 

Veteran asserted that he has polyps that are "causing problems on a recurring basis."

In his September 2008 hearing before a DRO, the Veteran reported that he had undergone sinus surgery which lessened his breathing problems, chronic headaches, and sinus infections.  See transcript, p. 3.  He noted that he now uses a saline solution once or twice a day to treat his sinuses, but is concerned that his sinuses will get worse in the future.  Id., pp. 3-6.

In his April 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran asserted that he has to flush the pollen, dirt, and dust out of his sinuses with saline solution "all the time."  See transcript, p. 3.  The Veteran also asserted that he has a "cyst polyp" which was treated surgically, although he reported that he was unsure of whether it was removed or "just scrape[d]."  Id., p. 3.  He later stated that during the July 2006 surgery, "they went in and they took care of the cyst."  Id., p. 7.  The Veteran reported that he does not have a lot of problems if he uses his nasal spray, but if he does not use it during the springtime "then it just kills me, and I start getting really bad headaches."  Id., pp. 4-5.  The Veteran reported that he is concerned about being able to go outside "when I'm 50, 60, 70 years old," and he is also concerned about scar tissue if he requires additional sinus surgeries in the future.  Id., p. 8.

Following a review of the evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted from July 20, 2005 until July 12, 2006, based on the Veteran's four non-incapacitating episodes per year of sinusitis that require oral antibiotics and are associated with dark green drainage, facial pressure, and nasal drainage.  38 C.F.R. § 4.97, Diagnostic Code 6513.  The Veteran filed his claim for an increased rating on July 20, 2006.  VA may consider the period of up to one year prior to the date of claim in increased rating cases for the purpose of determining whether it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §3.400(o)(2) (2011).  The Board further finds that a noncompensable disability rating is warranted as of the Veteran's July 12, 2006, date of surgical treatment consisting of a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

By way of background, in an April 2002 rating decision, the RO granted service connection for chronic rhinitis and assigned a noncompensable evaluation under Diagnostic Code 6522-6513, effective August 20, 2001.  The Veteran initiated the current appeal with his claim for an increased rating, which was received by VA on July 20, 2006, and the RO, in the October 2007 rating decision on appeal, continued his noncompensable disability rating under Diagnostic Code 6522.

As the Veteran's claim for an increased rating was received in July 2006, the regulations in effect at such time are for application in this appeal.  In this regard, Diagnostic Code 6522 provides that a 10 percent rating applies for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating applies for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.

Diagnostic Code 6513 provides ratings for chronic maxillary sinusitis under the General Rating Formula for Sinusitis.  A noncompensable rating applies where sinusitis is detectable by x-ray only.  A 10 percent rating applies where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating applies where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating applies following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In January 2006, the Veteran sought treatment from a VA clinician for chronic sinus problems and constant nasal drainage; he also stated that he was told that he had a maxillary cyst.  The Veteran noted that he has been bothered by chronic sinus problems since serving in Iraq, from which he returned in October 2005.  The clinician diagnosed the Veteran with allergic rhinitis with a history of chronic sinusitis.

In March 2006, a VA physician noted that the Veteran reported having chronic sinusitis, and further noted a computed tomography (CT) scan taken in Amarillo, Texas, which demonstrated a left maxillary cyst.  The Veteran stated that his nasal congestion and drainage occur continuously with copious amounts of purulent fluid, as well as pressure over the left maxillary area.  The physician diagnosed the Veteran with a septal deviation, turbinate hypertrophy, and a maxillary cyst.

In May 2006, the Veteran told his treating VA physician that he has approximately four (4) bad sinus infections per year that require oral antibiotics.  The Veteran noted that these are associated with dark green drainage, facial pressure, and nasal drainage.  The Veteran stated that these symptoms arise every time he has an upper respiratory infection.  The physician found CT-scan evidence of a mucous retention cyst in the left maxillary sinus, as well as a moderately thin osteomeatal complex which could easily be obstructed by allergy or acute upper repertory infection.  The physician diagnosed the Veteran with recurrent acute sinusitis and turbinate hypertrophy, and recommended surgery.

On July 12, 2006, a VA surgeon performed a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims on the Veteran.  There were no complications.

VA provided the Veteran with a general medical examination in December 2007.  The examiner opined that the Veteran was status-post septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trim, and that this does not affect the Veteran's usual occupation and daily activities.

In November 2008, VA provided the Veteran with a records-review examination for his chronic rhinitis.  The examiner found diagnoses of chronic rhinitis and pansinusitis status-post septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.  The examiner noted that, by record review, the Veteran remains stable with daily maintenance with saline irrigations following his surgery.  (The Board notes that the examiner's listing of the date of surgery as July 12, 2008 was a typographical error; the treatment records consistently show that the surgery occurred on July 12, 2006.)  The examiner also reviewed a November 2008 CT scan which showed a mucocele in the left maxillary antrum which was unchanged in appearance; the impression was chronic pansinusitis without significant interval change, and the osteomeatal complexes were patent (unobstructed) bilaterally.

In December 2010, VA physician treated the Veteran for vasomotor rhinitis with brown-green post-nasal and productive sputum and dark mucus.  In January 2011, a VA clinician found that the Veteran's chronic sinusitis was stable since the July 2006 surgery.

In March 2011, VA provided the Veteran with an examination of his sinuses and rhinitis.  The Veteran reported that he has had many sinus infections over the years since the late 1990s, and that he was hit in the face with a pool cue during service.  He stated that he now has some sneezing and post-nasal drip, and that he spits out mucus all the time.  The Veteran denied having a runny nose, itchy eyes, or nasal congestion.  The Veteran reported that his sinus headaches had gone away since his 2006 surgery, but that that they had returned on the left side over the past year.  He also reported that 2011 was the first year since his 2006 surgery that he had a sinus infection; the Veteran reported that he had one sinus infection in 2011, and it was not incapacitating.

The March 2011 VA examiner found no signs of nasal obstruction, no nasal polyps, and no permanent hypertrophy of turbinates from bacterial rhinitis.  She diagnosed the Veteran with chronic rhinitis, and opined that it had no significant effects on his usual occupation based on his VA medical records, including his December 2010 and January 2011 VA treatment records.  The examiner also noted that the Veteran's symptoms flare up when he is not compliant with the daily maintenance treatment of saline nasal spray, steroid nasal spray, and antihistamines.

For the period from July 20, 2005 until July 12, 2006, a rating of 10 percent, but no higher, is warranted, based on the Veteran's May 2006 report that he has approximately four (4) bad sinus infections per year that require oral antibiotics and are associated with dark green drainage, facial pressure, and nasal drainage.  38 C.F.R. §§ 3.400(o)(2), 4.97, Diagnostic Code 6513.  The Board finds that the Veteran's report is competent because he is able to report observed symptoms such as drainage and pressure.  Layno, supra; Davidson, supra.  The Board further finds that the Veteran's report is credible because it was made for the purpose of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Moreover, the May 2006 treating VA clinician found CT-scan evidence consistent with the Veteran's statements, diagnosed the Veteran with recurrent acute sinusitis and turbinate hypertrophy, and recommended surgery which was performed two months later.

A higher rating for the period from July 20, 2005 until July 12, 2006 is not for application because the evidence does not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Similarly, a higher rating for the period from July 20, 2005 until July 12, 2006 is not for application because the evidence does not show radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Lastly, a higher rating for the period from July 20, 2005 until July 12, 2006 is not for application because the Veteran was not diagnosed with polyps, or with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Although the Veteran reported in his January 2009 substantive appeal that he has polyps and testified at his April 2010 travel board hearing that he had a "cyst polyp" which was treated surgically, this lay evidence is outweighed by the more probative VA treatment records, which include clinical testing showing diagnoses of a maxillary cyst, but not polyps.

The Board further finds that a noncompensable disability rating is warranted as of July 13, 2006 following the Veteran's surgical treatment consisting of a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.  Although the Board recognizes the Veteran's statements at his March 2011 VA examination that his sinus headaches had returned on the left side and he had a single, non-incapacitating sinus infection in the past year for the first time since his July 2006 surgery, these symptoms do not warrant a compensable disability rating.  Specifically, the Veteran's symptoms do not constitute one or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Furthermore, the Veteran's July 2006 surgery does not constitute radical surgery with chronic osteomyelitis, and he does not have near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Lastly, a compensable rating for the Veteran's disability is not for application because the Veteran was not diagnosed with polyps, or with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Rather, a November 2008 CT scan showed that the osteomeatal complexes were patent (unobstructed) bilaterally.  In addition to the foregoing, VA examiners in December 2007 and March 2011 found that the Veteran's chronic rhinitis does not affect his usual occupation or daily activities.

With respect to the Veteran's July 2006 contention that his chronic rhinitis should be rated at 100 percent temporarily following surgery, the Board finds that a temporary 100 percent rating is inapplicable.  A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2011).  A total disability rating will also be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Here, the Veteran's VA treatment records show that his surgery was performed on an outpatient basis, and he did not require one month of convalescence.  Furthermore, none of the other criteria for a temporary 100 percent rating have been met.  Therefore, a temporary 100 percent rating is not for application.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal period except as described above.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his chronic rhinitis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU)  is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran is currently employed, and the evidence does not show, and he does not contend, that his service-connected chronic rhinitis renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
In sum, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's chronic rhinitis from July 20, 2005 until July 12, 2006.  The Board further finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating as of July 13, 2006.  In denying higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

From July 20, 2005 until July 12, 2006, a rating of 10 percent, but no higher, for chronic rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits.

As of July 13, 2006, a compensable disability rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


